Hughes, J., (after stating the facts.) We are of the opinion that there is error in the decree of the chancery court in this ease, for which it must be reversed. As the judgment in favor of the appellant was rendered before the lot in controversy was occupied as a homestead, and execution on the judgment was levied upon the property before the lien of the judgment had expired, it'was subject to be sold to satisfy the same. The occupation of it subsequent to the rendition of the judgment, an execution upon which had -been levied upon it before the judgment lien' had expired, did not relieve it from the lien, though the occupation was prior to the levy of the execution. Simpson v. Biffle, 63 Ark. 299; Reynolds v. Tenant, 51 Ark. 84. The decree is reversed and remanded, with directions to quash the supersedeas. Battle, J., absent.